Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicants’ response to the office action filed on 07 March 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
	
Status of the Application
	
	Claims 1-19 are pending and under examination.


Claim Interpretation
Regarding the requirements of “limited amplification primers (LA primers)”:
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Instant claim 1 includes the limitation of “limited amplification” that is reasonably interpreted as at best either a characteristic or an intended use limitation.
 Also: See MPEP 2112.01. I: Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent.
Therefore, as the instant invention claims a product, prior art is applied that meets the structural requirements of the recited “limited amplification primers (LA primers)” claimed in the instant invention, i.e. primers comprising 
(i) from 5’ to 3’, a universal primer sequence (US2) and a target-specific sequence (TS2), 
 (ii) among the plurality of primers, the universal primer sequences (US2) are the same, but the target-specific sequence (TS2) are different, and 
(iii) each primer does not comprise a molecular tag sequence.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In the instant case, claim 1 recites the limitation: "both the 1st  universal primer sequences (US1) and the 1st target-specific sequences (TS1) are the same, but the molecular tag sequences (MT) are different".
 The limitation: "both the 1st  universal primer sequences (US1) and the 1st target-specific sequences (TS1) are the same” is  considered indefinite because it is not clear if this limitation requires that:
each universal primer sequence is identical to each target-specific sequence  or 
each barcoded primer of an individual set comprises a universal primer sequence that is identical to every other universal primer sequence  and a target-specific sequence that is identical to every other target-specific sequence.

Furthermore, claims 2-19 do not further clarify this limitation.
 Therefore, as the metes and bounds of claim 1 is not clear, instant claims 1-19 are considered indefinite.
For the purposes of compact prosecution, the limitation: "both the 1st  universal primer sequences (US1) and the 1st target-specific sequences (TS1) are the same” is interpreted to mean each barcoded primer of an individual set comprises a universal primer sequence that is identical to every other universal primer sequence  and a target-specific sequence that is identical to every other target-specific sequence.
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Monforte, Patel and Anderson et al.
Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US20050170373) in view of Patel (WO2013138510) and Anderson et al. (WO2012162267).
Monforte teaches methods and compositions comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence, i.e. BC primers, and a set of primers comprising gene-specific sequence and a universal sequence, i.e. LA primers, wherein a plurality of primers in each set comprise the same universal sequence and the same gene-specific sequence  and different primer sets have different gene targets (e.g. Entire Monforte reference  and especially at least one pair of chimeric gene-specific barcoded universal primers as in para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0082,pg. 8-9;  para 0094-0095,pg. 10; para 0156-0157, pg. 17; Fig. 2- 4). Furthermore, Monforte teaches primers comprising the same first universal sequence and the same second universal sequence (e.g. Entire Monforte reference  and especially para 0065-0067, pg. 7; Fig. 2-4). 
Furthermore, Monforte teaches their methods are used to amplify upto 1000 different targets, i.e. RNA transcripts (e.g. para 0082,pg. 8-9).
Furthermore, Monforte teaches primer design is optimized to include different embodiments of primers comprising barcodes, according to user’s choice (e.g. possible to incorporate barcodes that fall into one of three different categories. The categories are (a) where each different amplified gene or nucleic acid region has a unique bar code, (b) where two or more different amplified gene or nucleic acid regions comprising a group may share a barcode with one or more barcodes associated with different groups, or ( c) where all of the different amplified gene or nucleic acid regions possess the same barcode. There is also the option to include more than one barcode per amplified product and therefore associate barcodes from one or more of the above list categories simultaneously as in para 0095, pg. 10; primer design according user’s choice as in para 0156-0157, pg. 17).
Furthermore, Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26).
Furthermore, Monforte teaches amplification is followed by sequencing (e.g. para 0040, pg. 5).
 Additionally, Monforte teaches kits comprising primers and amplification reagents (e.g. para 0243-0244,pg. 26; In one embodiment, kits that are suitable for amplifying nucleic acid corresponding to the expressed RNA samples are provided. Such a kit includes reagents and primers suitable for use in any of the amplification methods described above as in para 0243, pg. 26).
Monforte does not expressly teach a kit comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence and are specific for the same nucleic acid targets.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit as taught in one embodiment of Monforte  to include a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence, wherein a plurality of primers in each set comprise the same universal sequence and the same gene-specific sequence  and different primer sets have different gene targets as taught in another embodiment of Monforte because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing barcoded gene-specific primers and universal gene-specific primers.
Therefore, Monforte discloses compositions of reagents which facilitate multiplexed amplification comprising barcoded gene-specific primers and universal gene-specific primers as well as universal primers (e.g. para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0094-0095,pg. 10; para 0146, pg. 15-16; para 0243-0244, pg. 26; Fig. 2- 4).
Furthermore, Monforte teaches amplification with universal primers (e.g. Fig. 2-4) which is followed by sequencing (e.g. para 0040, pg. 5).
 Regarding the requirement of providing at least 20 different sets of barcode primers  that among different sets, the 1st  universal primer sequences (US1) are the same, but the 1st  target-specific sequences (TS1) are different:
 Monforte teach compositions comprising different sets of primers comprising a gene-specific sequence, a barcode and a universal sequence, i.e. BC primers, and a set of primers comprising gene-specific sequence and a universal sequence, i.e. LA primers, wherein each different set comprise the same universal sequence and different gene-specific sequences (e.g. Entire Monforte reference and especially para 0065,pg. 7; Fig. 2).
 Furthermore, Monforte teaches their methods are used to amplify upto 1000 different targets (e.g. para 0082,pg. 8-9).
Like Monforte, Patel teaches multiple embodiments of different types of primers that are used for methods of barcoding by multiplexed amplification (e.g. entire Patel reference and especially Fig. 1).
Patel teaches that the terms “barcode” and “tag” are used interchangeably. Furthermore, Patel teaches different parameters are known in the art for the design of barcodes/molecular tags  and universal primers (e.g. 2nd para, pg. 11; 4th para, pg. 12; embodiments of universal primers comprising sequencing adapters sequences as in 1st para, Round 2 PCR section, pg. 68). 	
Patel teaches design of barcode and molecular tag sequences comprising using degenerate bases to design tags (e.g. 2nd para, pg. 11; 3rd- 4th para, pg. 12). Furthermore, Patel teaches embodiments wherein the barcode is from 6-12 bases and the molecular tag is 2 to 10 bases (e.g. 2nd para, pg. 11; 4th para, pg. 12).
Like Monforte and Patel, Anderson et al. teach methods for multiplexed amplification using barcoded primers.
Furthermore, Anderson et al. teach providing groups of multiple primers, i.e. four primers or six primers, comprising an inner set of  primers and an outer set of primers that facilitate step-wise addition of sequences that are universal sequences(i.e. nucleotide tags and sequencing priming sites) barcodes and target-specific sequences (e.g. Entire Anderson reference and especially para 0005, pg. 2-3; para 0057, pg. 20-21; para 0011-0014,pg. 7-9; para 0021-0022,pg. 11-12; para 0048, pg. 8-19, para 0091, pg. 28; Example 9, para 0375-0392,pg. 127-131; 4 primer scheme as in Fig. 25; 6 primer scheme as in Fig. 26). 
Furthermore, Anderson et al. teach using their primers in a single amplification, wherein barcoded primers are used in excess of other primers, i.e. 10 fold in excess, and outer primers are used in excess of inner primers (e.g. Entire Anderson reference and especially para 0125-0128,pg. 38-40).
 Furthermore, Anderson et al. teach primer design comprising different combinations of barcode sequences, target-specific sequences comprising the same nucleotide tags, yielding  upto 10,000 different primer sets (e.g. Entire Anderson reference and especially para 0130-0131,pg. 40-41; outer barcode primers in any of the combinations described above, or other combinations that would be obvious to one of skill in the art, can be combined with more than one pair of target primer sequences bearing the same first and second nucleotide tag sequences. For example, inner primers containing up to ten different target-specific forward primer sequences combined with the same first nucleotide tag and up to ten different target-specific reverse primer sequences combined with the same second nucleotide tag can be combined with the up to 2 or up to 4 outer barcode primers to generate multiple amplification products as described above. In various embodiments, at least 10, at least 20, at least 50, at least 100, at least 200, at least 10 500, at least 1000, at least 2000, at least 5000 or at least 10000 different target-specific primer pairs bearing the same first nucleotide tag and second nucleotide tag as in para 0131,pg. 41; para 0247-0250,pg. 87-88; para 0378,pg. 128; Table 1,pg. 128; Fig. 25 and 26).
Furthermore, Anderson et al. teach primer design and their primer-mediated methods are optimized (e.g. primer concentrations are optimized as in para 0125-0128,pg. 38-40; number of cycles are optimized as in para 0147,pg. 47-48; para 0247-0249,pg. 87-88; primer design adjusted according to different parameters “ … including, for example, temperature of the annealing reaction, source and composition of the primer, and where a probe is employed, proximity of the probe annealing site to the primer annealing site and ratio of primer:probe concentration” as in para 0247, pg. 87; optimized hybridization as in  para 0397,pg. 133). 
Therefore, Anderson et al. teach kits and collections of reagents comprising barcoded primers comprising upto 10,000 different primer sets.
Furthermore, as taught by Monforte, Patel and Anderson et al., PCR primer design and method conditions are optimized to yield a desired result.
As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the design of primers  comprising barcode sequences; universal sequences; nucleotide tags and target specific sequences  as well as subsequent adjustment of amplification temperatures and time durations that were performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
 Furthermore, regarding sequence placement within the claimed primers:
As noted above, Anderson et al. teach these sequences are incorporated in primers according to user’s choice (e.g. Entire Anderson reference and especially para 0130-0131,pg. 40-41;para 0247-0250,pg. 87-88; para 0378,pg. 128; Table 1,pg. 128; Fig. 25 and 26). Furthermore, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice. Additionally, a skilled artisan would appreciate that, as  there are a finite number of identified, predictable solutions , i.e. combination of sequences, then as per MPEP 2143 citing KSR, it would have been obvious to try these choices.
Therefore, as Monforte, Patel and Anderson et al. all teach kits for amplification of barcoded amplicons with universal primers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers  wherein each set has the same universal sequence and the same gene target, and different primer sets have upto 1000 different gene targets as taught by the combined teachings of Monforte to include multiple different parameters for  barcodes/molecular tags  and universal sequences in primer design as taught by Patel  and to include providing upto 10, 000 different primer sets comprising inner and outer primers, wherein primers are designed to include different combinations of universal sequences, barcode sequences and target specific sequences and wherein primer design is optimized by user to yield a desired result as taught by Anderson et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a kit comprising barcoded gene-specific primers and  universal gene-specific primers.
Therefore, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 1.
Regarding claim 2:
As noted above, Monforte teaches different primer sets have different gene targets (e.g. Entire Monforte reference and especially para 0065,pg. 7; Fig. 2) as well as analysis of 1000 different nucleic acid targets (e.g. para 0082, pg. 8-9). Furthermore, Anderson et al. teach methods comprising primer design to yield upto 10,000 different primer sets(e.g. Entire Anderson reference and especially para 0130-0131,pg. 40-41).
Therefore, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 2.
Furthermore, Monforte teaches embodiments wherein the number of barcoded gene-specific primers equals the number of universal gene-specific primers (e.g. Entire Monforte reference and especially Fig. 4).
 Therefore, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 3.
Regarding claim 4:
Monforte teaches primer design comprising embodiments of primers comprising the same universal sequence and different target-specific sequences as well as different embodiments of primers comprising barcodes (e.g. Entire Monforte reference  and especially at least one pair of chimeric gene-specific barcoded universal primers as in para 0025,pg. 4; para 0048-0050, pg. 6; same first universal sequence and the same second universal sequence  as in para 0065-0067,pg. 7; para 0082,pg. 8-9;  para 0094-0095,pg. 10; categories are (a) where each different amplified gene or nucleic acid region has a unique bar code, (b) where two or more different amplified gene or nucleic acid regions comprising a group may share a barcode with one or more barcodes associated with different groups, or ( c) where all of the different amplified gene or nucleic acid regions possess the same barcode. There is also the option to include more than one barcode per amplified product and therefore associate barcodes from one or more of the above list categories simultaneously as in para 0095, pg. 10;  primer design according user’s choice as in para 0156-0157, pg. 17; Fig. 2- 4). 
Furthermore, Anderson et al. teach primer design comprising different combinations of barcode sequences, target-specific sequences comprising the same nucleotide tags, yielding  upto 10,000 different primer sets (e.g. Entire Anderson reference and especially para 0130-0131,pg. 40-41; para 0247-0250,pg. 87-88; para 0378,pg. 128; Table 1,pg. 128; Fig. 25 and 26).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising a set of primers comprising a gene-specific sequence, a barcode and a universal sequence and a set of primers comprising gene-specific sequence and a universal sequence wherein a plurality of primers in each set comprise the same universal sequence but are specific for different nucleic acid targets as taught by Monforte to include  providing barcoded primers that facilitate incorporating the same barcode in two or more different targets within a target population as taught in another embodiment of Monforte and to include optimization of primer design as taught in another embodiment of Monforte  because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of providing barcoded gene-specific primers and universal gene-specific primers.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit of Monforte  according to primer design as taught by Patel and Anderson because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a kit comprising barcoded gene-specific primers and  universal gene-specific primers.
 Therefore, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 4.
Furthermore, as Monforte teaches 1000 different targets (e.g. para 0082, pg. 8-9), the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 5.  
	Furthermore, as Patel teaches design of barcode and molecular tag sequences comprising adding nucleotides in a pre-determined sequence to form these tags, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 6.
Furthermore, as Patel teaches design of barcode and molecular tag sequences comprising using degenerate bases to design tags (e.g. 2nd para, pg. 11; 3rd- 4th para, pg. 12), the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 7.
Furthermore, as Patel teaches design of barcode and molecular tag sequences wherein the barcode is from 6-12 bases and the molecular tag is 2 to 10 bases (e.g. 2nd para, pg. 11; 4th para, pg. 12), the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 8.
Furthermore, as Monforte teaches primers comprising the same first universal sequence and the same second universal sequence (e.g. Entire Monforte reference  and especially para 0065-0067, pg. 7; Fig. 2-4), the combined teachings of Monforte, Patel and Anderson et al. render obvious claims 9 and 10. 
Regarding claims 11 and 12:
As noted above, Monforte teaches amplification with universal primers (e.g. Fig. 2-4) which is followed by sequencing (e.g. para 0040, pg. 5).
Furthermore, Patel teaches providing universal primers comprising sequencing adapters sequences to facilitate sequencing of resulting amplicons (e.g. In an embodiment, primers used in the second round could contain universal primer binding sites that would be used for subsequent amplification with universal primers. In an embodiment, primers could also contain adapter sequences that facilitate sequencing using a next-generation sequencer as in 1st para, Round 2 PCR section, pg. 68).
 Furthermore, Anderson et al. teach  providing different sets of outer and inner primers comprising barcodes, universal sequences, i.e. nucleotide tags and sequencing priming sequences, and target-specific sequences. Furthermore, Anderson et al. teach optimization of primer design according to user’s choice.
Therefore, as Monforte, Patel  and Anderson et al. teach kits for amplification of barcoded amplicons with universal primers prior to sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers as taught by the combined teachings of Monforte to include multiple different parameters for barcodes and molecular tags  as well as adapter sequences  in the universal primers, wherein the adapters comprise sequences that are compatible with next generation sequencing platforms to facilitate sequencing as taught by Patel  and to include providing inner and outer primers, comprising universal sequences, barcode sequences and target specific sequences, wherein primer design and PCR conditions are optimized by user to yield a desired result as taught by Anderson because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a kit comprising barcoded gene-specific primers, universal gene-specific primers.
Therefore, the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 11.
Furthermore, as Patel teach TruSeq sequencing adapters which comprise a barcode sequence (e.g. Uniquely indexed TruSeq ® adapters (lllumina, Inc., San Diego, CA) as in Ultra deep sequencing section, pg. 33), the combined teachings of Monforte, Patel and Anderson et al. render obvious claim 12.
Furthermore, as Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26), the combined teachings of Monforte, Patel and Anderson et al. render obvious claims 13 and 16.
Furthermore, as Monforte teaches different primer sets for upto 1000 different gene targets and Anderson et al. teach methods comprising primer design to yield upto 10,000 different primer sets, the combined teachings of Monforte, Patel and Anderson et al. render obvious claims 17-19.

Monforte, Patel, Anderson et al.  and Kitabayashi et al.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Monforte, Patel and Anderson et al. as applied to claims 1-13 and 16-19 above, and further in view of Kitabayashi et al. (US20050069887).
 The combined teachings of Monforte, Patel and Anderson et al. as applied above are incorporated in this rejection.
The combined teachings of Monforte, Patel and Anderson et al. render obvious a kit as recited in claims 1-13 and 16-19.
Furthermore, Monforte discloses compositions of reagents which facilitate multiplexed amplification comprising barcoded gene-specific primers and universal gene-specific primers as well as universal primers (e.g. para 0025,pg. 4; para 0048-0050, pg. 6; para 0065-0067,pg. 7; para 0094-0095,pg. 10; para 0146, pg. 15-16; para 0243-0244, pg. 26; Fig. 2- 4).
 Furthermore, Monforte teaches PCR reactions using DNA polymerase, dNTPs and associated reagents (e.g. para 0146, pg. 15-16; para 0243-0244, pg. 26).
However, the combined teachings of Monforte, Patel and Anderson et al. do not expressly teach claims 14 and 15.
It is noted that the instant disclosure indicates that hot start KOD DNA polymerase is a polymerase that does not have strand displacement activity, flap endonuclease or 5' - 3' exonuclease activity (e.g. lines 11-15, pg. 16, instant specification).
Prior to the effective filing date of the claimed invention, Kitabayashi et al. teach kits comprising reagents which facilitate DNA synthesis using two or more polymerases such as hot start KOD polymerase (e.g. compositions and kits comprising two types of polymerases, including hot start KOD polymerase as in para 0353-0364,pg. 17-18; para 0380,pg. 19).
  Furthermore, Kitabayashi et al. teach hot start KOD polymerase is a preferred polymerase based on its excellent properties including fidelity (e.g. polymerase-mediated reaction as in para 0177-0178, pg. 8; KOD polymerase as in para 0188,pg. 9; para 0380,pg. 19).
Therefore, as both Monforte and Kitabayashi et al. teach polymerase-mediated reactions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the kit comprising barcoded gene-specific primers, universal gene-specific primers and universal primers as taught by the combined teachings of Monforte, Patel and Anderson et al.  to include providing two or more polymerases including hot start KOD polymerase which does not have strand displacement activity, flap endonuclease or 5' - 3' exonuclease activity as taught by Kitabayashi et al. because Kitabayashi et al. disclose the merits of using multiple polymerases (e.g. improved amplification efficiency as in para 0353-0364,pg. 17-18; para 0380,pg. 19) as well as KOD polymerase (e.g. excellent properties including fidelity as in para 0177-0178, pg. 8; para 0188,pg. 9; para 0380,pg. 19) .
 Furthermore, a skilled artisan would appreciate that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a composition of reagents which facilitates a method of amplifying target nucleic acids in a nucleic acid sample.
 Therefore, as Kitabayashi et al. also teach providing kits comprising dNTPs and buffers (e.g. para 0360-0364,pg. 17-18), the combined teachings of Monforte, Patel et al., Anderson et al. and Kitabayashi et al. render obvious claims 13-16.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims, these arguments are not persuasive. 
 As discussed in the current rejections, Monforte teach compositions comprising different sets of primers comprising a gene-specific sequence, a barcode and a universal sequence, i.e. BC primers, and a set of primers comprising gene-specific sequence and a universal sequence, i.e. LA primers, wherein each individual set of primers has the same universal sequence and the same gene-specific sequence and each different set comprise the same universal sequence and different gene-specific sequences. (e.g. Entire Monforte reference and especially para 0065-0067,pg. 7; Fig. 2-4).  Furthermore, Monforte teaches their methods are used to amplify upto 1000 different targets, i.e. RNA transcripts (e.g. para 0082,pg. 8-9).
 Furthermore, the teachings of Patel and Anderson are applied to show that primer design according to user’s choice is known in the art.
 Furthermore, Anderson et al. teach providing upto 10, 000 different primer sets is known in the art (e.g. Entire Anderson reference and especially para 0130-0131,pg. 40-41).
Therefore, these teachings  and the teaching of Kitabayashi et al. are applied to the instant claims.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639